Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 12, 2019.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00968-CR



                     IN RE PATRICIO ESTRADA, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                179th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1404467

                          MEMORANDUM OPINION

      On December 6, 2019, relator Patricio Estrada filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to grant a default judgment in his favor
on his application for writ of habeas corpus or, alternatively, suspend his sentence
pending a final ruling on his application.
       A court of appeals does not have original jurisdiction over habeas corpus
proceedings in criminal matters. Chavez v. State, 132 S.W.3d 509, 510 (Tex. App.—
Houston [1st Dist.] 2004, no pet.) (citing Tex. Gov’t Code Ann. § 22.221); see also
Ex parte Hearon, 3 S.W.3d 650, 650 (Tex. App.—Waco 1999, orig. proceeding)
(holding that court of appeals did not have jurisdiction to grant habeas relief in
pending criminal matter). The Texas Code of Criminal Procedure vests power over
original habeas corpus proceedings in criminal cases in the Texas Court of Criminal
Appeals, the district courts, the county courts, or a judge of those courts. Tex. Code
Crim. Proc. Ann. art. 11.05. Therefore, we have no jurisdiction to consider relator’s
request for relief.

       Accordingly, we order relator’s petition dismissed for lack of jurisdiction.


                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2